Case 5:21-mj-00069-DW Document 1 Filed 04/01/21 Page 1 of 2 PageID #: 1
                                                                      5:21-mj-69


                                                                                   u.SEA1hlfDuRT
                           IN THE UNITED STATES DISTRICT COURT · DISTRICT OF NEB !U\SK A
                                FOR THE DISTRICT OF NEBRASKA                    2021HAR 18 PH ~: 54
UNITED STATES OF AMERICA,                                                      -OFfl.CE OF THE CLERK
                                                                          8:21 CR~
                         Plaintiff,
                                                                      INDICTMENT
          vs.
                                                                   18 U.S.C. § 113(a)(3)
LLOYD FRANCIS JANDREAU,                                            18 U.S.C. § 113(a)(8)
                                                                     18 u.s.c. § 1153
                         Defendant.


          The Grand Jury charges that

                                               COUNT!

          On or about January 11 , 2021 , in the District of Nebraska, within the exterior boundaries

of the Santee Sioux Nation Indian Reservation, in Indian Country, the defendant, LLOYD

FRANCIS JANDREAU, an Indian male, did assault S.R., an Indian female, with a dangerous

weapon, to wit: a knife, with intent to do bodily harm, and without just cause or excuse, in that

LLOYD FRANCIS JANDREAU held a knife to S.R.'s neck and told S.R. he was going to kill

her.

          In violation of Title 18, United States Code, Section 113(a)(3) and 1153.

                                              COUNT II

          On or about January 11, 2021, in the District of Nebraska, within the exterior boundaries

of the Santee Sioux Nation Indian Reservation, in Indian Country, the defendant, LLOYD

FRANCIS JANDREAU, an Indian male, did, or attempted to, assault S.R., an Indian female,

who was an intimate partner and dating partner by strangling, suffocating and attempting to

strangle and suffocate S.R.

       . In violation of Title 18, United States Code, Sections 113(a)(8) and 1153.



                                                   1
                                                                                      Attachment B
Case 5:21-mj-00069-DW Document 1 Filed 04/01/21 Page 2 of 2 PageID #: 2




                                                    A TRUE BILL.




                                                    FORE~ON(\



       The United States of America requests that trial of this case be held in: Omaha, Nebraska,
pursuant to the rules of this Court.




                                     ~)
                                     'j};r ~    LCIA E. WRIGHT,NE#24562
                                                Assistant United States Attorney




                                               2
